Taylor, J., dissenting: The terms of Specht’s employment by the plaintiff, which were in writing and which were offered in evidence and rejected by the trial court, provided that Specht, as secretary, “shall keep collected promptly all moneys due the association from whatever source, and shall during the first week of each month furnish the directors with a trial balanee or statement showing the financial condition of the association, including, 1st, cash received during the month and from whom; 2nd, cash expenditures to whom paid; 3rd, bills and accounts receivable and bills and accounts payable.” It will thus be seen that Specht was under a definite obligation by the terms of his employment not only to keep “all moneys due” collected promptly and from whatever source, but to keep a record of the credits and debits and furnish a trial balance at a specific time in each month to the directors. That situation is entirely dissimilar to that in the Jackson Paper Co. case. In the latter case a superintendent, whose very name segregates him from anything that pertains to the current finances of the corporation, undertook to indorse the checks of the company. In the commercial world anyone would look with suspicion on the signature of a corporation known to be made by a superintendent. That, however, is not true where the name of the corporation is signed by a secretary. My judgment is that the evidence that was offered should have been admitted and that it would have shown sufficient authority on the part of the secretary to sign the name of the company. The tendency of the law has been for a great many years towards considering choses in action in the commercial world more and more as chattels so as to facilitate business and simplify all matters of exchange. Under the circumstances I am constrained to dissent.